DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

             Claims 1,2 are rejected under 35 U.S.C. 103 as being unpatentable over Soolari et al (“Orthodontic Forced Eruption A Team Approach In Aesthetic Treatment”) (previously cited) in view of Chung 20080108008 (previously cited).
             With regard to claim 1, Soolari et al disclose a method of restoring an improper morphology of alveolar bone around a tooth in a patient. See page 114, first column which discusses severe bone loss around diseased teeth. Soolari also disclose the steps of applying a bracket to a tooth, and installing an archwire within a slot of the bracket (see figure 5). A mechanical torqueing stimulus is thus initiated on the root of the tooth (see fig. 5, captioned to indicate that the maxillary left canine is “rotated”)  to induce the tooth to move along an eruption path that uprights the root of the tooth causing orthoeruption. See page 114, column 2. This corrects the position of the tooth and restores the 
                  Soolari et al do not disclose applying a force to the bracket by attaching a force transmitting member to the bracket. It is noted that Soolari disclose using self-ligating brackets.
                 Chung discloses orthodontic brackets 56 that include force transmitting members that couple an archwire thereto. See fig.5. Chung also notes in the disclosure that upon movement of the tooth by the bracket forces, alveolar bone remodels around the tooth. See paragraph 3, last three lines.
                It would have been obvious to one skilled in the art to use a bracket with a separate ligating (force transmitting) member, in the method of restoring improper morphology of alveolar bone of Soolari et al, in view of the teaching of Chung that brackets with separate force transmitting members may be used in procedures that result in remodeling of alveolar bone.

             With regard to claim 2, note that Soolari et al discloses the morphology to be a deficiency in alveolar bone. See page 114, first column.

Allowable Subject Matter
Claims 10-18 are allowed.
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive.
Applicant’s arguments are based on the assertion that the Soolari et al reference does not disclose a torqueing stimulus on the root of a tooth, and further argues that Soolari et al only disclose Orthodontic Force Eruption (OFE) which is not the same as causing a torqueing stimulus on the root of the tooth.
However, it appears that the OFE disclosed by Soolari et al also includes a torqueing stimulus.  See fig. 5, which discloses that the maxillary left canine is “rotated”.   To rotate the tooth (and the root), would require a torqueing operation, thus causing a torqueing stimulus on the root.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772